
	

113 S359 IS: Industrial Hemp Farming Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 359
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Wyden (for himself,
			 Mr. Paul, Mr.
			 McConnell, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to exclude
		  industrial hemp from the definition of marihuana, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Industrial Hemp Farming Act of
			 2013.
		2.Exclusion of
			 industrial hemp from definition of marihuanaSection 102 of the Controlled Substances Act
			 (21 U.S.C. 802) is amended—
			(1)in paragraph
			 (16)—
				(A)by striking
			 (16) The and inserting (16)(A) The; and
				(B)by adding at the
			 end the following:
					
						(B)The term marihuana does
				not include industrial hemp.
						;
				and
				(2)by adding at the
			 end the following:
				
					(57)The term
				industrial hemp means the plant Cannabis sativa L. and any part of
				such plant, whether growing or not, with a delta-9 tetrahydrocannabinol
				concentration of not more than 0.3 percent on a dry weight
				basis.
					.
			3.Industrial hemp
			 determination by StatesSection 201 of the Controlled Substances Act
			 (21 U.S.C. 811) is amended by adding at the end the following:
			
				(i)Industrial hemp
				determinationIf a person grows or processes Cannabis sativa L.
				for purposes of making industrial hemp in accordance with State law, the
				Cannabis sativa L. shall be deemed to meet the concentration limitation under
				section 102(57), unless the Attorney General determines that the State law is
				not reasonably calculated to comply with section
				102(57).
				.
		
